UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Section 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of, October 2015 Commission File Number: 001-14534 Precision Drilling Corporation (Exact name of registrant as specified in its charter) 800, 525 - 8 Avenue S.W. Calgary, Alberta Canada T2P 1G1 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FForm 40-F X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated:October 22, 2015 PRECISION DRILLING CORPORATION By: /s/Robert J McNally Name: Robert J McNally Title: Executive Vice President & Chief Financial Officer ExhibitDESCRIPTION PRECISION DRILLING CORPORATION ANNOUNCES 2, 2 ADDITIONAL ANNOUNCEMENTS INCLUDE ASSET WRITE DOWNS, INTERNATIONAL CONTRACT AWARD, 2, AND AMENDMENT TO REVOLVING CREDIT FACILITY
